DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the response filed 4/27/22, Applicant has amended claims 1 and 16, and has canceled claims 4 and 5.  Claims 1 and 16 have each been amended to recite: “wherein the processing circuitry is configured to acquire information of the CORESET via a high level signaling, and wherein the high level signaling comprises both RRC signaling and media access control (MAC) signaling, the CORESET in the RRC signaling comprises group-common transmission configuration indicators (GC-TCIs) to indicate the space domain resources for the GC-PDCCH, and the MAC signaling is used to further select a GC-TCI in the RRC signaling.”  In response to the amendment, a newly cited reference to Chen et al. is provided, which discloses that TCI states are initialized by RRC higher layer signaling, and one of the TCI states is selected using MAC-CE higher layer signaling.  Accordingly, Chen is considered to disclose the amended claim limitation, and the claims stand rejected as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. U.S. Patent App. Pub. No. 2020/0008216 (hereinafter “Iyer”), in view of John Wilson et al. U.S. Patent App. Pub. No. 2018/0220398 (hereinafter “John Wilson '398”), Guo et al. U.S. Patent App. Pub. No. 2019/0297603 (hereinafter “Guo”), John Wilson et al. U.S. Patent App. Pub. No. 2018/0278467 (hereinafter “John Wilson '467”) and Chen et al. U.S. Patent App. Pub. No. 2020/0344742 (hereinafter “Chen”).
Regarding claim 1, Iyer discloses an electronic apparatus for wireless communications, comprising: processing circuitry (i.e. processor 118 – Fig. 1B; ¶ [0314]) configured to: determine beam pairs being paired between user equipment (UE) and a base station (BS), each of the beam pairs comprising an emitting beam of the BS and a receiving beam of the UE (see ¶ [0229]); and determine one or more receiving beams to be used in receiving a group-common physical downlink control channel (GC-PDCCH) from the BS, as Iyer discloses that the UE will decode the configured group common PDCCH based on the selected beam pair link (BPL) which includes an emitting beam of the BS and a receiving beam of the UE (see Fig. 34, ¶ [0229]), the GC-PDCCH carrying control information for a group of UE (see ¶¶ [0129], [0132]).  Iyer does not expressly disclose transmitting the GC-PDCCH in a plurality of emitting beams after being beam-formed by the BS via a plurality of transmit receive points (TRPs).
John Wilson '398 discloses PDCCH transmissions from different TRPs via multiple beam pair links, which include a transmit beam used by a base station and a receive beam used by the UE (see ¶ [0090], abstract).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to send PDCCH transmissions via a plurality of TRPs as taught by John Wilson '398, for the GC-PDCCH transmissions of Iyer, as employing multiple beams transmitted from different TRPs can minimize time a UE has lost a control channel link, thereby maximizing throughput (see ¶ John Wilson '398, [0090]).
Iyer further discloses that a control resource set (CORESET) is associated with the resources of the GC-PDCCH, and is used to configure the UE by the BS (¶¶ [0287]-[0294]), and John Wilson '398 discloses that the UE is configured to monitor beam-pair links (¶¶ [0008]-[0009]), and that the BS configures the UE as to which beam to switch (¶ [0034]), where in the proposed combination, one skilled in the art would recognize that a GC-PDCCH is associated with time-frequency resources and space domain resources by configuring different beams (see Iyer, Fig. 23A, ¶¶ [0223], [0229]), where all time-frequency and space domain resources necessary for reception of GC-PDCCH would be signaled.  The proposed combination does not expressly indicate that the CORESET comprises information regarding the direction of the emitting beams being beam-formed by the BS, where based on the direction information, a receiving beam to be used in receiving the GC-PDCCH is determined.
Guo discloses that a UE may be configured to receive a PDCCH by being given the Tx beam ID for the different PDCCH Tx beam transmissions (see ¶¶ [0156]-[0159]), where the Tx beam ID provides information regarding the direction of the emitting beam as a beam is defined by its direction as provided by beamforming weights used to steer outgoing signals in a desired direction (Guo, ¶ [0075]), where Fig. 13 shows that each of the beams transmitted from the gNB have a distinct direction directly associated with the beam, and Guo further teaches that a UE is configured with parameters including quasi co-location (QCL) information (i.e. direction information) for PDCCH reception along with spatial parameters (¶¶ [0159]-[0160]).  Guo also indicates that, based on the Tx beam, a corresponding Rx beam can be determined according to association between the Tx and corresponding Rx beams (see Fig. 13, ¶ [0156]), further contemplates the use of a CORESET to provide control resource information for determining reception beams (¶¶ [0170]-[0172], Fig. 13), and also discloses the use of time-frequency as well as space domain resources for PDCCH transmission (¶¶ [0125], [0346]-[0349]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a beam ID identifying the Tx beams along with QCL direction information for PDCCH transmissions where associated Rx beams may be determined therefrom, as suggested by Guo, in the apparatus of Iyer and John Wilson '398, to provide a way of identifying which beam is carrying PDCCH for beam pairing, thereby allowing reception of the PDCCH.
Further, while Iyer discloses measuring signal power (RSRP) to determine whether a link of a beam pair formed by the emitting beam and the receiving beam fails (i.e. determination as to whether a group common PDCCH beam-pair link (BPL) is broken – ¶ [0229]), Iyer does not expressly disclose that a measured block error rate (BLER) is used to judge BPL failure.
John Wilson '467 discloses that a beam failure may be identified by a UE using measurements such as a PDCCH block error rate (BLER), by determining if the PDCCH BLER exceeds a BLER threshold (¶ [0039]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a measure of BLER to determine a beam pair link failure as suggested by John Wilson '467, in the apparatus of Iyer et al., as John Wilson '467 indicates that a number of different measurements may be employed including RSRP and PDCCH BLER (see ¶ [0039]), and using PDCCH BLER to determine BPL failure is an art recognized alternative to using RSRP as suggested by Iyer.
In the proposed combination, Iyer further discloses that higher level (i.e. RRC) signaling is employed for CORESETS (see ¶ [0284]), and Guo discloses that high layer signaling may be used to signal system information (¶¶ [0128], [0185]), where the UE is configured with a TCI to indicate PDCCH resources (see ¶¶ [0160]-[0161]).  But the combination of Iyer et al. do not expressly disclose that the high level signaling comprises both RRC signaling and media access control (MAC) signaling, the CORESET in the RRC signaling comprises group-common transmission configuration indicators (GC-TCIs) to indicate the space domain resources for the GC-PDCCH, and the MAC signaling is used to further select a GC-TCI in the RRC signaling.
Chen which discloses that a beam indication of a PDCCH is associated with one or more TCI states by using RRC configured higher layer signaling tci-StatesPDCCH, and one of the TCI states is selected using MAC-CE higher layer signaling (¶ [0091]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide RRC and MAC high level signaling to signal TCI states, as suggested by Chen, in the apparatus of Iyer et al., as it provides the UE with information on a selected TCI state when multiple TCI states are initialized (see Chen, ¶ [0091]).
Regarding claim 7, in the proposed combination, Guo discloses that the TCI comprises information of a reference signal beam which is QCL with a PDCCH beam (¶ [0165]).
Regarding claim 8, in the proposed combination, Guo further discloses that one CORESET comprises one or more TCIs (¶ [0165]).
Regarding claim 9, in the proposed combination, Guo discloses that a UE may be configured to determine the emitting beam of the BS based on space domain resources, as a spatial QCL configuration is provided to indicate monitoring parameters to the UE (¶ [0185]), and determine a receiving beam paired with the emitting beam to be used in receiving the PDCCH (¶ [0156]).
Regarding claim 10, in the proposed combination, Guo discloses determining, based on the link quality of the beam pairs comprising the determined emitting beam of the BS, the receiving beam for receiving the PDCCH, as the Tx beam quality is measured, and based on the measurement, associated Rx beams are employed (¶ [0156]).
Regarding claim 11, in the proposed combination, Guo discloses that a UE can measure the quality of multiple different Rx beams with respect to the same Tx beam so the UE can find the best Rx beam for the selected Tx beam (¶ [0273]).
Regarding claim 12, in the proposed combination, Iyer discloses performing blind decoding on the GC-PDCCH in a search space (¶ [0133]), and using a group common radio network identifier (GC-RNTI) to judge whether the GC-PDCCH is for a present UE (¶ [0233]).
Regarding claim 13, in the proposed combination, John Wilson discloses acquiring information regarding schedule for monitoring (¶ [0099]), and Iyer discloses monitoring for GC-PDCCH during a period associated with a group common PDCCH timer, and performing decoding based on the monitoring (see ¶¶ [0239], [0249]-[0250]).
Claims 16 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. in view of Li et al. U.S. Patent App. Pub. No. 2020/0221429 (hereinafter “Li”), Guo et al., John Wilson et al. U.S. Patent App. Pub. No. 2018/0278467 and Chen et al.
Regarding claim 16, Iyer discloses an electronic apparatus for wireless communications, comprising: processing circuitry (i.e. processor 118 – Fig. 1B; ¶ [0314]) configured to: determine beam pairs being paired between user equipment (UE) and a base station (BS), each of the beam pairs comprising an emitting beam of the BS and a receiving beam of the UE (see ¶ [0229]); and determine an emitting beam to be used for transmitting a group-common physical downlink control channel (GC-PDCCH) from the BS, as Iyer discloses that the BS will select a beam pair link (BPL) which includes an emitting beam of the BS and a receiving beam of the UE (see Fig. 34, ¶ [0229]), the GC-PDCCH carrying control information for a group of UE (see ¶¶ [0129], [0132]).  Iyer does not expressly disclose transmitting the GC-PDCCH with the same contents along with other transmit receive points (TRPs) in a same cell with a plurality of emitting beams.
Li discloses providing GC-PDCCH transmissions with same contents via beam pair links from multiple TRPs, as Li states that multiple GC-PDCCHs may be sent in a same monitoring occasion of a UE and may have the same content. (¶ [0047]), where two TRPs in a same cell may transmit the GC-PDCCHs (¶ [0051], Fig. 1A).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ GC-PDCCH transmissions via a plurality of TRPs in a cell, as suggested by Li, in the apparatus of Iyer, as transmitting multiple beams from different TRPs provides for minimization of time a UE has lost a control channel link, thereby maximizing throughput.
Iyer further discloses that a control resource set (CORESET) is associated with the resources of the GC-PDCCH and is used to configure the UE by the BS (¶¶ [0287]-[0294]), where, in the proposed combination, one skilled in the art would recognize that a GC-PDCCH is associated with time-frequency resources and space domain resources through configuring different beams (i.e. see Iyer, Fig. 23A, ¶¶ [0223], [0229]), and all time-frequency and space domain resources necessary for reception of GC-PDCCH would be signaled.  However, the proposed combination does not expressly disclose the CORESET comprises information regarding the direction of the emitting beams being beam-formed by the BS that enables the UE to determine a receiving beam to be used in receiving the GC-PDCCH.
Guo discloses that a UE may be configured to receive a PDCCH by being given the Tx beam ID for the different PDCCH Tx beam transmissions (see ¶¶ [0156]-[0159]), where the Tx beam ID provides information regarding the direction of the emitting beam as a beam is defined by its direction as provided by beamforming weights used to steer outgoing signals in a desired direction (Guo, ¶ [0075]), where Fig. 13 shows that each of the beams transmitted from the gNB have a distinct direction directly associated with the beam, and Guo further teaches that a UE is configured with parameters including quasi co-location (QCL) information (i.e. direction information) for PDCCH reception along with spatial parameters (¶¶ [0159]-[0160]).  Guo also indicates that, based on the Tx beam, a corresponding Rx beam can be determined according to association between the Tx and corresponding Rx beams (see Fig. 13, ¶ [0156]), further contemplates the use of a CORESET to provide control resource information for determining reception beams (¶¶ [0170]-[0172], Fig. 13), and also discloses the use of time-frequency as well as space domain resources for PDCCH transmission (¶¶ [0125], [0346]-[0349]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a beam ID identifying the Tx beams along with QCL direction information for PDCCH transmissions where associated Rx beams may be determined therefrom, as suggested by Guo, in the apparatus of Iyer and Li, to provide a way of identifying which beam is carrying PDCCH for beam pairing, thereby allowing reception of the PDCCH at the UE.
Further, while Iyer disclose receiving a beam pair link failure indicator from the UE (¶¶ [0142], [0147]), the beam pair link failure indicator obtained by measuring a reference signal power (RSRP) to judge whether a beam pair fails (i.e. determination as to whether a group common PDCCH beam-pair link (BPL) is broken – ¶¶ [0229]-[0230], [0243]), Iyer does not expressly disclose that a measured block error rate (BLER) is used to judge BPL failure.
John Wilson '467 discloses that a beam failure may be identified by a UE using measurements such as a PDCCH block error rate (BLER), by determining if the PDCCH BLER exceeds a BLER threshold (¶ [0039]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a measure of BLER to determine a beam pair link failure as suggested by John Wilson '467, in the apparatus of Iyer et al., as John Wilson '467 indicates that a number of different measurements may be employed including RSRP and PDCCH BLER (see ¶ [0039]), and using PDCCH BLER to determine BPL failure is an art recognized alternative to using RSRP as suggested by Iyer.
In the proposed combination, Iyer further discloses that higher level (i.e. RRC) signaling is employed for CORESETS (see ¶ [0284]), and Guo discloses that high layer signaling may be used to signal system information (¶¶ [0128], [0185]), where the UE is configured with a TCI to indicate PDCCH resources (see ¶¶ [0160]-[0161]).  But the combination of Iyer et al. do not expressly disclose that the high level signaling comprises both RRC signaling and media access control (MAC) signaling, the CORESET in the RRC signaling comprises group-common transmission configuration indicators (GC-TCIs) to indicate the space domain resources for the GC-PDCCH, and the MAC signaling is used to further select a GC-TCI in the RRC signaling.
Chen which discloses that a beam indication of a PDCCH is associated with one or more TCI states by using RRC configured higher layer signaling tci-StatesPDCCH, and one of the TCI states is selected using MAC-CE higher layer signaling (¶ [0091]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide RRC and MAC high level signaling to signal TCI states, as suggested by Chen, in the apparatus of Iyer et al., as it provides the UE with information on a selected TCI state when multiple TCI states are initialized (see Chen, ¶ [0091]).
Regarding claim 24, in the proposed combination, Iyer further discloses determining the emitting beam based on information of beam pairs between the UEs and the BS (¶ [0243]).
Regarding claim 25, as a matter of claim interpretation, since only one of the conditions of claim 24 needs to be met, further definition of the priority level of the UE does not serve to limit the clam when the determination of the emitting beam is based on information of beam pairs between respective UE in the group of UE and the BS.
Regarding claim 26, in the proposed combination, Iyer further discloses configuring monitoring GC-PDCCH during a period associated with a group common PDCCH timer, and transmitting based on the monitoring period configuration (see ¶¶ [0239], [0249]-[0250]).
Regarding claim 27, Iyer further discloses monitoring over a number of slots (¶ [0251]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng et al. U.S. Patent App. Pub. No. 2020/0205150 disclose that the PDCCH may be transmitted on the CORESET and the spatial domain filter of the CORESET may be obtained from the variable tci-StatesPDCCH carried in the RRC signaling, and the MAC CE may indicate one of spatial domain filter contained in the tci-StatesPDCCH list (¶ [0086]).
Yuan et al. U.S. Patent App. Pub. No. 2021/0058998 disclose use of RRC and MAC-CE signaling associated with a CORESET to convey TCI (¶ [0090]).
Liou et al. U.S. Patent No. 10,893,431 discloses use of initial RRC configuration and MAC activation of TCI states associated with spatially QCL-ed PDCCH (col. 10, ll. 46-49).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/16/2022